Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 11, 2016

The Court of Appeals hereby passes the following order:

A16A0800. ERIC BRIDGES et al. v. DENVER COLLINS HOOTEN AS TAX
    DIRECTOR et al.

      The Dougherty County Tax Director filed an interpleader action seeking to
determine the proper disbursement of excess funds following a non-judicial tax sale.
Eric Bridges responded and filed a motion to disburse the proceeds, or, alternatively,
for summary judgment. The trial court denied both of Bridges’s requests, on the
ground that Select Portfolio Servicing, Inc.—which redeemed the subject property—
obtained a priority lien on the property in the amount paid to redeem it. Bridges has
filed a direct appeal from this ruling. We lack jurisdiction.
      A judgment is final and directly appealable when it “when it disposes of the
entire controversy, leaving nothing for the trial court to do in the case.” Bay Meadow
Corp. v. Hart, 276 Ga. App. 133, 134 (1) (622 SE2d 478) (2005); see also OCGA § 5-
6-34 (a) (1) (a judgment is final “where the case is no longer pending in the court
below”). Here, the trial court’s order was not final, as the court has not yet awarded
or disbursed the excess funds that resulted from the tax sale.          Under these
circumstances, Bridges was required to comply with the interlocutory appeal
procedures in OCGA § 5-6-34 (b). His failure to do so deprives us of jurisdiction to
consider this appeal, which is therefore DISMISSED.
Court of Appeals of the State of Georgia
                                     02/11/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.